Requestor:   Brian C. Flynn, Esq., Town Attorney Town of Urbana 16 Sheather Street Hammondsport, N.Y. 14840
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether a town may permit the placement of advertising signs of a private profit-making corporation on its property which promotes the business of that corporation.
In a 1973 opinion of this office, we concluded that municipalities are not authorized to allow their buildings or property to be used for advertising purposes. 1973 Op Atty Gen (Inf) 51. In that opinion we reasoned that municipalities are not authorized to engage in such pecuniary, private business endeavors.
To permit advertising on municipal property to benefit a private business, with no design to benefit the public generally, is unauthorized. Nor is such activity an authorized revenue-raising measure for local governments. Generally, local governments raise revenue through taxes, assessments and fees authorized by law.
A local government is unauthorized to permit the use of its property for private advertising.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.